104 F.3d 1095
STATE of ARIZONA;  J. Fife Symington, III, Governor;  EugeneR. Moore, Director of Arizona Department of YouthRehabilitation;  Samuel A. Lewis, Director, ArizonaDepartment of Corrections, Plaintiffs-Appellants,v.UNITED STATES of America;  Janet Reno, Attorney General;Doris Meissner, Commissioner, Immigration and NaturalizationService;  Alice Rivlin, Acting Director of Office ofManagement and Budget, Defendants-Appellees.
No. 95-15980.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 12, 1996.Decided Jan. 7, 1997.

1
Thomas J. Dennis, Assistant Attorney General, James R. Morrow, Assistant Attorney General, Phoenix, AZ, for plaintiffs-appellants.


2
Mark B. Stern, Ellen D. Katz, United States Department of Justice, Washington, DC, for defendants-appellees.


3
Appeal from the United States District Court for the District of Arizona, Stephen M. McNamee, District Judge, Presiding.  D.C. No. CV 94-866 SMM.


4
Before:  REINHARDT and HALL, Circuit Judges, and MERHIGE, Senior District Judge.*


5
MERHIGE, Senior District Judge.


6
For the reasons set forth in California v. United States, No. 95-55490, 104 F.3d 1086 (9 Cir.1997) decided this day, the judgment of the district court is AFFIRMED.



*
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation